Case 19-00730-5-JNC Doc 608 Filed 12/20/19 Entered 12/20/19 16:04:55 Page i1of3

IN THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN THE MATTER OF: )
) CASE NO.: 19-00730-5-JNC
CAH ACQUISITION COMPANY 1, LLC )
d/b/a WASHINGTON COUNTY HOSPITAL, ) CHAPTER 11
)
DEBTOR, )

OBJECTION TO PROPOSED SALE

Complete Business Solutions Group, Inc. (hereinafter “CBSG”), by and through counsel,
hereby objects to the proposed sale by the Chapter 11 Trustee, pursuant to Section XII and
paragraph 3 of Section XVI of that certain Order entered herein on November 27, 2019 (Doc
#561), In support thereof, CBSG states that it is the owner of all accounts and contract rights of
the Debtor as of the date of execution of each Factoring Agreement by the Debtor; or December
7, 2018 and December 10, 2018. These Factoring Agreements are set forth in the Proof of Claim
previously filed herein (Claim #29-2). The Debtor is only entitled to sell property of the estate
under 11 U.S.C. §363(f) and may not sell property that it does not own. Should the Court
disagree with CBSG’s position and allow the Trustee to sell the property under 11 U.S.C.
§363(f), CBSG is entitled to an Order directing that any interest that CBSG has in the property
sold be transferred to the proceeds of sale as such interest existed as of the petition date.

WHEREFORE, CBSG prays the Court as follows:

1. That the Court grant this Objection and deny the Trustee’s Motion as it relates to
the property owned by CBSG; and

2, That, alternatively, the Court enter an order that any interest that CBSG has in the
property sold be transferred to the proceeds of the sale as such interest existed as of the petition
date; and

3, That the Court hold a hearing hereon; and

\ACLT-FILE\usharel Bankruptcy\Com plate Business Solutions Groug, Inc. dba PAR Funding\CAH Acquistion Company 19-01697 NC e\CAH 1\00j to Proposed Sate - 1.docx
Case 19-00730-5-JNC Doc 608 Filed 12/20/19 Entered 12/20/19 16:04:55 Page 2of3

4, For such other and further relief as the Court may deem just and proper.
This the <<” day of December, 2019.

HUTCHENS LAW FIRM LLP
Attorneys for Complete Business Solutions Group, Inc.

  

WA he PRS

By: ES

William Walt Pettit

NC Bar No.: 9407

6230 Fairview Road, Ste. 315

Charlotte, NC 28210

Telephone: (704) 362-9255

Email: walt.pettit@hutchenslawfirm.com

 

ACET-FIEE\ushare\Bankruptey\Complete Business Solutions Group, Inc. dha PAR Funding\CAH Acquistion Company 19-01697 NC e\CAH d\Ob] te Proposed Sale - L.dacx
Case 19-00730-5-JNC Doc 608 Filed 12/20/19 Entered 12/20/19 16:04:55 Page 3of3

IN THE UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
GREENVILLE DIVISION

IN THE MATTER OF:
CASE NO.: 19-00730-5-JNC
CAH ACQUISITION COMPANY 1, LLC

d/bia WASHINGTON COUNTY HOSPITAL,

 

CHAPTER 11

DEBTOR.
CERTIFICATE OF SERVICE

I, William Walt Pettit, as attorney of record for Complete Business Solutions Group, Inc.,
hereby certify that on the 20 day of December, 2019, I served a copy of the Objection to
Proposed Sale by either electronic notice in accordance with the local rules or by depositing the
same, enclosed in a postpaid, properly addressed wrapper, in an official depository under the
exclusive care and custody of the United States Postal Service, said envelope being addressed as
follows:

CAH Acquisition Company 1, LLC Rayford K, Adams, III
d/b/a Washington County Hospital (by ECF service)

958 U.S. Highway 64 East

Plymouth, NC 27962

Thomas W. Waldrep, Jr.
US. Bankruptcy Administrator’s Office
(by ECF service)

HUTCHENS LAW FIRM LLP
Attorneys for Complete Business Solutions Group, Inc.

William Walt Pettit

NC Bar No.: 9407

6230 Fairview Road, Ste. 315

Charlotte, NC 28210

Telephone: (704) 362-9255

Email: walt,pettit@hutchenslawfirm.com

   

B

 

{ACLT-FILE\ushare\Bankruptcy\Complete Business Solutions Group, inc. dba PAR Funding\CAH Acquistion Company 19-01697 NC e\CAH 1\0b} to Proposed Sale - L.dacx
